Citation Nr: 1817563	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1977 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2014, the Veteran filed an informal Motion to Advance on the Docket (AOD) due to his serious illness along with supporting documents.  The Board finds that this is good or sufficient cause to advance the case on the docket.  Thus, the AOD motion is granted.


FINDINGS OF FACT

1.  In a final March 2005 rating decision, the RO denied entitlement to service connection for hepatitis C; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.

2.  The evidence received since the final March 2005 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.

3.  The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed hepatitis C had its onset during active duty service, or is otherwise etiologically related to service.  



CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying the claim for service connection for hepatitis C is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for hepatitis C.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria to establish entitlement to service connection for hepatitis C have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing an NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c)(2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a)(2017).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161 - 62 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for hepatitis C was denied in a March 2005 rating decision because the evidence did not show an in-service complaint, treatment, or injury of hepatitis C or a nexus between his military service, to include jet injection inoculations, and his hepatitis C.  The decision is final as the Veteran did not file a NOD and new and material evidence pertaining to the Veteran's claim was not received within one year of the March 2005 rating decision.

Since the Veteran's prior final denial in March 2005, the the Veteran has submitted  medical treatise articles suggesting possible cross-contamination and transmittal of hepatitis C through jet injection inoculations.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection, that his hepatitis C may be related to his service.  The medical treatise articles are presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for hepatitis C is reopened

Service Connection

The Veteran contends that he incurred his currently diagnosed hepatitis C from in-service jet injection inoculations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 - 67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records show that hepatitis C, or any liver disability or defect, was not noted in the Veteran's February 1977 enlistment examination.  There were no subsequent complaints, treatment, or diagnosis for hepatitis C, or any liver disability or defect, including in the March 1978 separation examination.  The February 1977 enlistment examination noted that the Veteran had a tattoo.  According to a November and December 1977 service treatment record, the Veteran smoked and had, on one occasion, consumed large amounts of alcohol which caused nausea and vomiting, respectively.  The service treatment records establish that the Veteran received a series of inoculations in 1977.   

According to private treatment records from November 2003 to April 2004, the Veteran was treated for hepatitis C, which was first observed in July 2001.  The records also indicated that the Veteran had a history of intravenous cocaine/heroin use, unprotected sexual activity with multiple sex partners, alcoholism, and a tattoo.  

In two January 2005 correspondences, the Veteran reported he had not used intravenous drugs or intranasal cocaine, engaged in high risk sexual activity, or had not had a hemodialysis.  He acknowledged that he had a tattoo done in 1973 or 1974, but asserted that the tattoo was applied with a needle and ink that had not been used on another person.  The Veteran also reported that he had been given a series of jet injection inoculations during boot camp in San Diego, California in 1977.  He asserted that based on his history, the only way he could have contracted hepatitis C was from his tattoo or his in-service jet injection inoculations.

According to VA treatment records from June 2010 to November 2012, the Veteran has hepatitis C.  The records consistently show that until approximately 1992, the Veteran smoked a pack of tobacco per day and drank 12 to 24 beers per day.  It is also that the Veteran had remote intranasal cocaine use and that he currently uses two cans of dipping tobacco per week. 

In July 2014, the Veteran submitted VA Fast Letter 04-13 and medical treatise articles pertaining to possible cross-contamination and transmittal of hepatitis C through jet injection inoculations, to include "Potential for Cross-Contamination from use of a Needleless Injector," "Ask the Mayo Clinic: Whatever happed to 'jet injectors?,'"  and Inoculation Hepatitis."  

According to VA Fast Letter 04-13, a majority of hepatitis C virus infections are due to transfusion of blood products before 1992 and injection drug use.  Veterans Benefits Administration Fast Letter 04-13 (June 29, 2004).  The Fast Letter also noted that while there is a "lack of any scientific evidence" documenting transmission of the hepatitis C virus with jet injectors, it is biologically plausible.  Id.

According to "Potential for Cross-Contamination from Use of a Needleless Injector," contaminated needleless injectors transmitted contaminants with subsequent injections.  In "Ask the Mayo Clinic: Whatever happened to 'jet injectors,'" G. Poland, M.D., stated that jet injectors could be contaminated and transmit viruses to another person, particularly those transmitted by blood (i.e., hepatitis B and hepatitis C).  The article entitled "Inoculation Hepatitis" concluded that there was a risk of transferring hepatitis via inoculation and that "blood-guns" were "extremely risky" to use because they were difficult to sterilize.  

A careful review of the subjective and clinical evidence demonstrates that the preponderance of the evidence weighs against finding service connection is warranted for the Veteran's hepatitis C. 

As an initial matter, the evidence does not show that the Veteran was diagnosed or treated for hepatitis C or any liver problems during his active duty service.  The record shows that the earliest diagnosis of hepatitis C was in July 2001, more than  20 years after separation from active service.  

Further, the Veteran has not submitted a medical opinion even suggesting that his hepatitis C was due to his military service, specifically his jet injection inoculations.  
The Veteran has submitted multiple generalized articles from various sources.  However, the Board finds that this evidence does not provide probative evidence of an etiological link between the Veteran's hepatitis C and his service, to include any jet injection inoculations received.  Rather, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, and without application to the specific facts of the Veteran's case does little to support his claim. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).

While the Board recognizes the Veteran's lay assertions that his hepatitis C was caused by in-service jet injection inoculations, the Board finds that the Veteran is not competent to provide such a medically complex etiological opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of hepatitis C, the issue of causation of such medical disabilities is medical determinations outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hepatitis C is related to his service, the Board has not uncovered any credible evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his hepatitis C.  

Additionally, the Board acknowledges that the Veteran has reported that he has not used intravenous drugs or intranasal cocaine, engaged in high risk sexual activity, or had not had a hemodialysis.  However, private and VA treatment records from 2003 to 2004 show that the Veteran has reported a history of using intravenous drugs and intranasal cocaine, engaging in unprotected sexual activity with multiple sex partners, using tobacco (i.e., smoking and dipping tobacco), and drinking alcohol.  As such, the Board finds that the Veteran's one-time assertion that he has not used drugs or engaged in high risk sexual activity is outweighed by his history of reports to the contrary. 

A VA examination under the standards of McLendon v. Nicholson, 20 Vet. App. 79, 81(2006) is not warranted in this case.  There is no credible, probative evidence suggesting a relationship between service and hepatitis C.  Thus, the Board finds that the duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claims. A mere conclusory generalized statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the service connection claims for hepatitis C is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

New and material evidence has been received, and the claim for entitlement to service connection for hepatitis C is reopened.  To that extent only, the claim is granted.  

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


